— In a wrongful death action, defendants appeal from (1) an order of the Supreme Court, Nassau County (Pantano, J.), dated March 16, 1982, which directed them to answer interrogatories more fully and in compliance with statutory requirements, and (2) a further order of the same court, dated April 30, 1982, which denied their motion for reargument. Appeal from the order dated April 20, 1982 dismissed. No appeal lies from an order denying a motion for reargument. Order dated March 16, 1982 affirmed. Defendants’ time to comply is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. Plaintiff is awarded one bill of $50 costs and disbursements. In light of defendants’ total disregard of the clear dictates of CPLR 3134 (subd [a]), we note not only that the March 16, 1982 order was clearly correct, but that any further abuses of the discovery process will be met with appropriate sanctions. Damiani, J. P., O’Connor, Thompson and Bracken, JJ., concur.